LAY, Chief Judge,
dissenting.
I respectfully dissent.
The reversal of the judgment of the district court constitutes a gross injustice to a dedicated working class of people. The majority opinion fails (1) to give due deference to the district court’s factual findings; (2) to adhere to a controlling precedent of this circuit, Hultgren v. County of Lancaster, Neb., 913 F.2d 498 (8th Cir.1990);1 and (3) to give proper weight to a record that is virtually undisputed.
DISCUSSION
The fundamental issue, as posed by the majority opinion, is whether Region V is entitled to a good faith defense, under 29 U.S.C. § 259 (1988),2 for violating the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 (1988). The district court’s findings that Region V failed to properly provide compensation for “sleep time” for all three classes of Life Skills Trainers (“LSTs”) is unassailable. Under the clearly erroneous rule, these findings cannot be set aside. Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573-74, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985).
The majority side-steps Region V’s gross violations of FLSA by holding that Region V’s acts or omissions were nevertheless taken in good faith because of their attempted conformity with and reliance on written administrative interpretations by a designated agency.3 The good faith defense to liability for FLSA violations requires that Region V prove that the act or omission was “(1) taken in good faith and was (2) in conformity with and (3) in reliance on a written administrative interpretation by a designated agency.” Cole v. *1335Farm Fresh Poultry, Inc., 824 F.2d 923, 926 (11th Cir.1987); see also 29 U.S.C. § 259(a) (1988). Whether Region V is entitled to the good faith defense embodied in section 259 is a question of law that is reviewed de novo. Cole, 824 F.2d at 926. The record here clearly establishes that Region V’s actions did not adhere or even attempt to conform to the Department of Labor’s (“Department”) regulations and opinion letters in good faith. “ ‘The “good faith” defense is not available to an employer unless the acts or omission complained of “were in conformity with” the regulation.... This is true even though the employer erroneously believes he conformed with it and in good faith relied upon it; actual conformity is necessary.’ ” Olson v. Superior Pontiac-GMC, Inc., 765 F.2d 1570, 1580 (11th Cir.1985) (quoting 29 C.F.R. § 790.14(a) (1984)). Region V has the burden to establish that it conformed with the letters in good faith. “This is not a requirement of a showing of general good faith; the Portal Act language, ‘in good faith in conformity with,’ precisely links the question of good faith to an act in conformity, and if there is no conformity, general good faith in other respects cannot save the day.” EEOC v. Home Ins. Co., 672 F.2d 252, 265 (2d Cir.1982).
The fundamental issue in determining if Region V violated FLSA, and identical to the issue in Hultgren, is whether “sleep time is work time.” As we stated in Hultgren, this issue is a question of fact “which must be determined ‘in accordance with common sense and the general concept of work or employment.’ ” Hultgren, 913 F.2d at 504 (quoting Central Mo. Tel. Co. v. Conwell, 170 F.2d 641, 646 (8th Cir.1948)). Our court stated that the “issue, at bottom, is whether the employee’s time is spent predominantly for the benefit of the employer or the employee.” Hultgren, 913 F.2d at 504 (citing Armour & Co. v. Wantock, 323 U.S. 126, 133, 65 S.Ct. 165, 168, 89 L.Ed. 118 (1944)). In bypassing the district court’s findings that Region V violated FLSA, the majority obviates much of the harshness and unfairness created by Region V to the employees involved. These findings, I believe, are directly relevant to the good faith conformity which the majority chooses to discuss in its single issue analysis. The district court specifically found that the “LST’s employed by Region V were staying at the residences during the nighttime hours for the benefit of Region V, not for their own benefit.” Mem.Op. at 9. This finding is not clearly erroneous.4
In the present case, the district court found “from the evidence as a whole that Region V knew or should have known that the LST’s sleep-time interruptions did occur, and that they were a normal part of the job.” Id. at 14. According to the district court
[tjestimony was received regarding interruptions incurred by plaintiffs working all three different shifts. To avoid cumulative and repetitive testimony the parties stipulated that the testimony of all plaintiffs who did testify shall be considered to accurately reflect the working conditions for all LST’s who are plaintiffs herein and who were employed by Region V Fairbury for the time period from April 15, 1986, until the present.
Id. at 3 (citations omitted) (emphasis added).
If substantial evidence on the record exists, as in this case, this court must show great deference to the district court’s findings of fact. The majority asserts that “Region V’s § 259 defense may not be defeated by the LSTs’ general testimony that their sleep time was frequently interrupted for uncertain lengths of time which they chose not to reflect on their time cards.” Maj.Op. at 1332-1333. The district court found, however, that the sleep time interruptions were not documented on the employees’ time cards because “the LST’s were not allowed to document any interruptions which did not last at least 5-7 minutes and could not document interruptions for which they did not have to physi*1336cally be out of bed.” Mem.Op. at 13; see also Tr. at 131-32, 136-37, 142, 196-97, 212-14, 278, 298, 405-07, 412-14. These facts parallel Hultgren. See Hultgren, 913 F.2d at 506. The majority distinguishes Hultgren on the ground that the district court in Hultgren expressly found that the employees had less than five hours sleep. Maj.Op. at 1332-1333. The majority overlooks the district court’s identical finding here. The district court in this case found that “few LST’s ever had a night where they received at least five hours of uninterrupted sleep. The demands of their job simply did not allow for such luxury.” Mem.Op. at 9. Region V’s employees also were discouraged from documenting overtime hours because of budget problems. Tr. at 346. Region V knew about sleep time interruptions because of the frequent complaints from employees. Tr. at 179, 387-88, 503-05, 675, 963. “[G]ood faith requires the employer to have honesty of intention and to be without knowledge of circumstances which ought to put him upon inquiry.” Olson, 765 F.2d at 1580 (citing 29 C.F.R. § 790.15 (1984)). The trial transcript is replete with testimony regarding the numerous and diverse nighttime interruptions the LSTs experienced. The district court found that
[ajmong the interruptions which LST’s dealt with during sleep-time hours were (1) a client who hit herself and the wall during the night, (2) a client who urinated and defecated on the floor of her bedroom, (3) clients who were incontinent and soiled their beds during the night for which an LST would clean up the client and change the sheets, (4) clients who woke up during the night and wandered about the residence, (5) clients who needed assistance in using the toilet, including the removal of clothing, wiping and flushing, (6) a client who had tried to leave the residence in the past, (7) clients who woke up during the night, dressed themselves and thought it was time to go to work, (8) a client who liked to .get out of bed and rearrange things, (9) clients who awoke and became afraid of the sound of wind, thunder, and sirens, (10) a client who spent some nights awake and yelling, (11) a client who had a tendency to steal from other clients at night and damage property, (12) a client who had on occasion had a bowel movement in bed and then smeared it on the wall, (13) clients who came into the room where the LST was sleeping to make sure the LST was still there, (14) clients who became physically aggressive, (15) a client with diarrhea and a prolapsed bowel, which meant the LST had to check her after each restroom visit to make sure her bowels had not fallen outside her body, and (16) a client prone to epileptic seizures.
Mem.Op. at 3; see also Tr. at 23-26, 28-29, 31-33, 35-37, 151-62, 168-69, 266-71, 274-75, 341-42, 351-58, 364-67, 396-99, 404-06, 437-53, 509-12, 534-40. These sleep time conditions are as “obviously inconsistent with the Department’s regulations and its letter rulings” in this case as they were in Hultgren. See Maj.Op. at 1333 (emphasis omitted).
The record and the district court’s findings clearly demonstrate that the alleged conformity to the Department’s hours requirements did not exist. However, assuming, arguendo, that there was compliance with the scheduled hours the Department’s directives required, the good faith defense still must fail because of two basically undisputed deficiencies in Region V’s attempted conformity.
In Hultgren, we held that the employer did not conform in good faith to the agency directives because (1) the employer failed to provide the required “home-like environment” consisting of private quarters, and (2) only a unilateral agreement enforced by the employer existed.5 Hultgren, 913 F.2d at 506.
*1337The record in this case overwhelmingly establishes that Region V failed to provide its employees with private quarters in a home-like environment and that it required the employees to sign a unilateral non-negotiable agreement.
I. Absence of Home-like Environment
The June 30, 1988, letter from the Department defines “private quarters” to be furnished living quarters that are separate from the clients and from any other staff members, have as a minimum the same furnishings available to the clients and enable the employee to leave his or her belongings there during on and off duty periods. Appellant’s App. at 31. A “home-like environment” is defined as facilities including private quarters and also including on the same premises facilities for cooking and eating, for bathing in private, and for recreation. The amenities and quarters must be suitable for long-term residence by individuals and must be similar to those found in a typical private residence or apartment, rather than those found in institutional facilities such as barracks, dormitories, and short-term facilities for travelers. Id. at 32.
It is virtually undisputed that Region V did not provide private quarters and a home-like environment for the employees. The district court relied upon a stipulation that the testimony of all of the employees who did testify “shall be considered to accurately reflect the working conditions for all LST’s who are plaintiffs.” Mem.Op. at 3. The majority holds that Gary Sexton’s sleep time should be compensated because he was never given a private bedroom. Patrick Bouchard also testified that he never had a private bedroom. He testified he had to sleep on a couch in the living room because of the condition of the staff bedroom in his group home. He testified that the bed was stained and smelled of urine, body odor, and leakage from a staff person who had a tracheotomy. Tr. at 337-40; see also Tr. at 369-70. The stipulation makes the testimony of Sexton and Bouchard binding as to all the employees. All the agency letters assumed that the employees had a “home-like environment” with a private bedroom. The record presents a vivid and startling contrast. There was testimony that in some cases the employees slept on couches in the living rooms, on roll away beds in the kitchen, or on the floor either because there was no private bedroom or the bed was not in a sanitary condition. Tr. at 51-52, 74, 145-48, 191-93, 261-63, 336-40, 431-33, 541-43. There is little evidence that any of the employees had private quarters where they could leave their belongings during on and off duty periods. Tr. at 44, 147-48, 261-63, 339, 432, 542. Most of the employees testified that they could not leave any of their personal belongings in the homes while they were off duty because the clients-would get into them. Id.
II. The Unilateral Agreement
Region V did not negotiate with its employees on the issue of sleep time compensation. It created its own employment agreement from a sample agreement ob*1338tained from the National Association of Private Residential Resources (“NAPRR”). The NAPRR had advised Region V that the agreement had been approved by the Department. Region V deleted portions of the sample agreement discussing the value of room and board provided to the employee by the employer. Region V’s agreement stated that “since both the meals and quarters made available to EMPLOYEE are for REGION Y’s convenience, no value is assigned to room and board for pay purposes, and no charge is made to EMPLOYEE for them.” J.App. at 47. Region V also did not include the “Employment Agreement Pay Schedule Breakdown” that was attached to the sample agreement as part of the contract. The pay schedule breakdown applies a fixed dollar value to the employee’s use of the premises and it specified the number of hours excluded pursuant to the terms of the agreement. Region V did not distinguish between the employer’s premises and the employees’ living quarters as did the sample agreement. It also added a clause stating that all overtime had to be documented with incident reports. Region V never asked legal counsel to review the agreement regarding the sleep time exclusion. Tr. at 765-68. It only asked counsel to review the agreement for “legal problems.” Tr. at 768; Jt.App. at 89-90.
Any agreement to exclude sleep time must be “mutually agreed upon.”6 Hultgren, 913 F.2d at 506. Region V did not attempt to reach a “mutually agreed-upon” decision that sleep time would be uncompensated. The 1985 opinion letter stated that the employer could not unilaterally decide to exclude sleep time from compensation. Appellant’s App. at 27. Region Y’s employees had no input into the terms of the agreement. Tr. at 599, 772. Region V required its employees to individually sign the employment agreement to receive their paychecks. Tr. at 55-58, 135, 176-77, 418, 454-57, 543-44, 963. The majority contends there was no evidence that the employees refused to sign the agreement but it is difficult to refuse to sign under the duress of a withheld paycheck.
III. Nonconformity with Agency Regulations and Directives
In addition to nonconformity with the Department’s directives regarding homelike environment and a negotiated agreement, Region V also was not in actual conformity with the regulations and directives concerning the number of hours worked before an employer can exclude sleep time.
A. Weekday LSTs
An employer must pay an employee for sleep time unless the employee’s work schedule falls under one of the exceptions contained in the regulations. Region V argues that it excluded sleep time in the good faith belief that its employees fell under the exceptions. The weekday LSTs’ schedule did not comply with any of the exceptions.7 They did not qualify for the exception under 29 C.F.R. § 785.22 (1987), because they were not on duty twenty-four hours or more.8 The weekday LSTs were *1339off duty for several hours everyday and according to the Department’s interpretations of the regulations this interruption kept the employees from qualifying for this exception. Appellant’s App. at 34 (June 30, 1988 letter). The weekday LSTs also did not qualify for the “residing for extended periods of time exception,” under 29 C.F.R. § 785.23 (1987), because they did not work eight hours in five consecutive twenty-four hour periods.9 Jt.App. at 73 (July 27, 1987 letter). These employees fall under 29 C.F.R. § 785.21 (1987), which requires the employer to compensate them for sleep time.10 To qualify for these exceptions not only does the employee’s work schedule have to fit within the guidelines, outlined by the regulations and the Department’s letters, but also the employer has to provide a home-like environment and the parties must mutually agree to exclude sleep time from compensation. As we discussed above, Region V did not provide a homelike environment for its employees and it did not mutually agree with its employees to exclude sleep time.
Region V argues that it complied with the regulations after it changed the weekday LSTs’ schedule on October 1, 1988. After the change, the weekday LSTs worked eight hour shifts during five consecutive twenty-four hour periods. This change allowed the LSTs to qualify for the exception under section 785.23. However, Region V still did not comply with FLSA even after the schedule change because Region V did not provide the LSTs with a home-like environment containing private quarters, the parties did not mutually agree to exclude sleep time, and the LSTs could not obtain a reasonable night’s sleep. The district court found that Region V did not qualify for the section 785.23 exception because the LSTs were on Region V’s premises for Region V’s benefit at all times. The court found that section 785.23
speaks of sleep time as one of the “periods of complete freedom from all duties.” The LST’s did not have complete freedom from their duties while they slept. They were required by Region V to remain on the premises to care for and protect the clients after clocking out at night.
Mem.Op. at 7. The court also concluded that section 785.23 had to be read in conjunction with 29 C.F.R. § 785.14 (1987), defining whether waiting time is time worked under FLSA.11 The court found that a reasonable person would have looked to *1340section 785.14 to decide whether the LSTs’ sleep time should be compensated. The court found that because the LSTs were engaged to wait within the meaning of section 785.14 and Region V knew or should have known about the sleep interruptions, Region V was precluded from using the good faith defense. Mem.Op. at 13-14. The majority argues that the district court’s reliance on section 785.14 was misplaced because none of the Department’s letters referred to section 785.14. However, the Department’s May 1985 pamphlet discussed waiting time and stated that waiting time could be included in hours worked depending on the circumstances. Jt.App. at 79. The pamphlet further stated that an employee required to be on duty for less than twenty-four hours is working even though he or she is allowed to sleep or engage in other personal activities when not busy. Id. at 81. “The employee is engaged to wait during slack time that may occur during the duty period.” Id. The pamphlet stated that an employee who resides on the premises for an extended period of time
is not considered to be working all of the time while on the employer’s premises. Ordinarily, an employee who resides on the employer’s premises may engage in private pursuits; has enough time for eating, sleeping, and entertaining; and has other periods of complete freedom from duties when he or she may leave the premises for personal reasons. It is, of course, difficult to determine the exact hours of work under these circumstances. Therefore, any reasonable agreement by the parties which takes into consideration all of the pertinent facts will be accepted.
Id. at 82. Even while sleeping, Region Y’s employees did not have complete freedom from their duties because they were required to be on the premises and available in case the clients needed them. The LSTs were engaged to wait during the night.12 The district court’s finding that Region V should look to section 785.14 is not clearly erroneous under these circumstances.13
B. Weekend LSTs
Weekend LSTs qualify for the twenty-four hour duty exception under section 785.22.14 According to the regulations, these employees should be considered relief employees, not full-time employees. The majority makes its own factual findings regarding the weekend LSTs’ ability to get at least five hours of sleep. Although these employees fall within section 785.22, sleep time can only be deducted if the employee can get at least five hours of sleep during the scheduled period. The district court specifically found that the weekend LSTs rarely received five hours of sleep. Mem.Op. at 9. The majority, however, overlooks this finding and uses the time cards to find that the employees typically *1341received at least five hours of sleep a night. The majority did not state that the district court’s finding was clearly erroneous. The majority also does not address the fact that the district court found the LSTs were not allowed to document many of their sleep time interruptions. The majority distinguishes Hultgren on this point, arguing that Hultgren did not involve full-time employees. In this case, the only employees considered full-time by the regulations are the weekday LSTs. The weekend and substitute LSTs are considered relief employees. In any event, the letters also state that relief and full-time employees should be treated the same regarding sleep time deductions. See Appellant’s App. at 27-28 (Aug. 20, 1985 letter). The majority attempts to distinguish Hultgren on the basis that the Hultgren district court found the employees averaged from zero to four hours of sleep a night. The majority finds that this was obviously inconsistent with the regulations. The district court in this case found that Region V’s employees did not receive five hours of sleep a night. Thus, Region V’s treatment of its employees also was obviously inconsistent with the regulations. In this regard the majority’s analysis remains inexplicable.
C. Substitute LSTs
Substitute LSTs worked the same shift as the person they replaced. Thus, they should also be considered relief employees.
To show compliance with the Department’s requirements, Region V asserted that its employees were on call from 6:00 a.m. until 2:00 p.m. Tr. at 667-70. The employees, however, were never called in nor did they have to provide a telephone number where they could be reached. Even if an “on-call” employee was needed to work for some reason, Region V would call a substitute instead of a full-time employee. Tr. at 566-70. This was an obvious attempt to circumvent the regulations. These violations cannot be ignored when weighing the alleged good faith reliance on the agency letters upon which the majority opinion focuses.
CONCLUSION
Each directive relied on by Region V to support its good faith defense was conditioned upon (1) the employer and the employees agreeing in advance to exclude sleep time, and (2) the employer providing a home-like environment for the employees. Region V did not meet these conditions.
I respectfully submit that this court should be bound by the record and our own precedent. I therefore dissent.

. The Hultgren case is identical in fact and law to the present case. It is indistinguishable. I respectfully submit our failure to apply the controlling principles of our own precedent can only result in confusion to the Department of Labor, litigants, and the bar.


. Section 259(a) provides:
In any action or proceeding based on any act or omission on or after May 14, 1947, no employer shall be subject to any liability or punishment for or on account of the failure of the employer to pay minimum wages or overtime compensation under the Fair Labor Standards Act of 1938, ... if he pleads and proves that the act or omission complained of was in good faith in conformity with and in reliance on any written administrative regulation, order, ruling, approval, or interpretation, of the agency of the United States specified in subsection (b) of this section, or any administrative practice or enforcement policy of such agency with respect to the class of employers to which he belonged. Such a defense, if established, shall be a bar to the action or proceeding, notwithstanding that after such act or omission, such administrative regulation, order, ruling, approval, interpretation, practice, or enforcement policy is modified or rescinded or is determined by judicial authority to be invalid or of no legal effect.
29 U.S.C. § 259(a) (1988).


.The majority initially premises its reversal on the district court's mistaken view that because some of the administrative letters were written by lesser officials within the agency Region V was not entitled to rely on them. This interpretation was deemed erroneous by this court in Hultgren but we nevertheless affirmed the same district court’s holding that FLSA was violated and that there was no good faith conformity with the letters. This issue is not determinative here any more than it was in Hultgren. The district court analyzed all the regulations and the key administrative letters. The majority relies on all the letters in holding good faith conformity. Therefore, the basic principle upon which the majority premises its reversal— “the district court applied a legal standard subsequently rejected by this court” — is irrelevant.


. Even Region V's employment agreement states that the employees are sleeping at the residences for Region V’s benefit. Jt.App. at 47.


. The court in Hultgren observed:
Even assuming section 785.22 of the regulations applies, both this regulation and the opinion letters from the Wage & Hour Deputy Administrator are premised on the notion that employees are able to get a full night’s sleep and are provided with adequate sleeping facilities or a home-like environment in a group home setting. The sleeping accommodations for plaintiffs in this case, who were generally *1337in a different group home each night they worked and who often slept on a sofa or a hide-a-bed in the living room, are simply not the same as the environment envisioned by the opinion letters. Moreover, plaintiffs did not usually enjoy an uninterrupted night’s sleep, both because of [the] nature of their sleeping accommodations and because, as a general rule, the clients who resided in [the employer’s] facilities were "prone to being up at night, often frequently, and on a consistent basis over time.” Thus, "the very nature of plaintiffs’ jobs required that they be ready for frequent nighttime interruptions.”
Nor did plaintiffs agree that their "sleep time" could be uncompensated. The Deputy Administrator's 1985 opinion letter stresses that only "mutually agreed-upon” sleep time may be excluded: the exclusion of sleep time may not be the "unilateral decision of the employer.” The magistrate in this case found [the employer's] post-Garcia [v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985) ] contracts “were drafted exclusively by the defendant with no input or negotiation from the plaintiffs or even any bargaining agent for them.... The evidence is uncontradicted that the contracts at issue in this case were most certainly presented on a take-it or leave-it basis without any possibility for negotiation by the plaintiffs.”
Hultgren, 913 F.2d at 506.


. The facts here are nearly identical to Hultgren, reflecting that it is not so easily distinguishable. As in Hultgren, the agreement here was "the unilateral decision of the employer.” Hultgren, 913 F.2d at 506.


. Weekday LSTs worked Monday 3:30 p.m. to 10:00 p.m. (slept from 10:00 p.m. to 6:00 a.m. Monday through Thursday), Tuesday to Thursday 6:00 to 8:00 a.m., 3:30-10:00 p.m. (off-duty free time from 8:00 a.m. to 3:30 p.m. Monday through Thursday), and Friday 6:00 to 8:00 a.m.


. Section 785.22 provides that:
(a) General. Where an employee is required to be on duty for 24 hours or more, the employer and the employee may agree to exclude bona fide meal periods and a bona fide regularly scheduled sleeping period of not more than 8 hours from hours worked, provided adequate sleeping facilities are furnished by the employer and the employee can usually enjoy an uninterrupted night’s sleep. If sleeping period is of more than 8 hours, only 8 hours will be credited. Where no expressed or implied agreement to the contrary is present, the 8 hours of sleeping time and lunch periods constitute hours worked.
(b) Interruptions of sleep. If the sleeping period is interrupted by a call to duty, the interruption must be counted as hours worked. If the period is interrupted to such an extent that the employee cannot get a reasonable night's sleep, the entire period must be counted. For enforcement purposes, the Divisions have adopted the rule that if the *1339employee cannot get at least 5 hours’ sleep during the scheduled period the entire time is working time.
29 C.F.R. § 785.22 (1987) (citations omitted).


. Region V places the most reliance on section 785.23. This regulation states:
An employee who resides on his employer’s premises on a permanent basis or for extended periods of time is not considered as working all the time he is on the premises. Ordinarily, he may engage in normal private pursuits and thus have enough time for eating, sleeping, entertaining, and other periods of complete freedom from all duties when he may leave the premises for purposes of his own. It is, of course, difficult to determine the exact hours worked under these circumstances and any reasonable agreement of the parties which takes into consideration all of the pertinent facts will be accepted.
29 C.F.R. § 785.23 (1987) (citations omitted).


. Section 785.21 discusses employees on duty less than twenty-four hours. It states that:
An employee who is required to be on duty for less than 24 hours is working even though he is permitted to sleep or engage in other personal activities when not busy. A telephone operator, for example, who is required to be on duty for specified hours is working even though she is permitted to sleep when not busy answering calls. It makes no difference that she is furnished facilities for sleeping. Her time is given to her employer. She is required to be on duty and the time is worktime.
29 C.F.R. § 785.21 (1987) (citations omitted).


.Section 785.14 provides:
Whether waiting time is time worked under the Act depends upon particular circumstances. The determination involves "scrutiny and construction of the agreements between particular parties, appraisal of their practical construction of the working agreement by conduct, consideration of the nature of the service, and its relation to the waiting time, and all of the circumstances. Facts may show that the employee was engaged to wait or they may show that he waited to be engaged.” Such questions "must be determined in accordance with common sense and the general concept of work or employment.”
29 C.F.R. § 785.14 (1987) (citations omitted).


. The pamphlet stated that employees "on call” who were not required to remain on the employer's premises and who were free to engage in personal pursuits were not working while on call. However,
[w]hen an employee is called out on a job assignment, only the time actually spent in making the call need be counted as hours worked. Of course, if calls are so frequent or the readiness conditions are so restrictive that the employee is not really free to use the intervening periods effectively for his or her own benefit, the employee may be considered as "engaged to wait” rather than "waiting to be engaged.”
Jt.App. at 80.


. The majority states that Region V could reasonably rely on the Department’s February 3, 1981, letter discussing the sleep time issue as it applied to house parents in a group home. The majority argues that the house parents’ schedule in that letter was similar to the weekday LSTs' schedule in this case. The schedule referred to in the letter indicated that employees on duty from 9:00 a.m. Monday to 5:00 p.m. Friday are considered to reside on the premises for extended periods of time within section 785.23 because they are on duty five consecutive days. The weekday LSTs in this case worked five consecutive days but did not work full days. The LSTs only worked two hours on Friday. This is far removed from conformity with the Department’s letter. That letter also provided that the parties had to have a reasonable agreement regarding sleep time deductions and that the employer had to provide a home-like environment with private quarters for the employees.


.Weekend LSTs worked Friday from 3:30-10:00 p.m. (slept 10:00 p.m. to 6:00 a.m. Friday through Sunday), Saturday and Sunday 6:00 a.m. to 10:00 p.m., and Monday 6:00 to 8:00 a.m.